Citation Nr: 1122206	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for seronegative rheumatoid arthritis to include as due to exposure to polychlorinated biphenyl (PCB), ionizing radiation and asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.H.


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1990.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for service connection for seronegative rheumatoid arthritis.  The Veteran disagreed and perfected an appeal.  In December 2010, the Veteran, his spouse and his service organization representative presented testimony in support of the Veteran's claim at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The clinical evidence indicates that the Veteran has been assessed as manifesting seronegative rheumatoid arthritis and service treatment records indicate that the Veteran was exposed to ionizing radiation and asbestos during his active duty service.  The Veteran also contended that he was exposed to PCBs and to other hazardous chemicals, including refrigerant chemicals, during service.  See February 2009 VA-Form 21-4138.  The Veteran testified at the December 2010 hearing that he was exposed to PCBs when he and others were assisting in the decommissioning of the USS Thomas Jefferson.  See hearing transcript at page 9. 

It appears from the record that the Veteran did not make sufficient efforts to substantiate the PCB exposure or exposure to other hazardous chemicals.  The Board observes that VA has a statutory obligation to assist a veteran in obtaining evidence supporting a veteran's claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This must be accomplished.
  
The record includes a Social Security Administration record reporting the existence of a 14 June 2007 VA assessment of seronegative rheumatoid arthritis, but the referenced VA medical report is not of record in this case.  Thus, it appears that the Veteran's VA claims folder is incomplete.  VBA shall ensure the record includes all VA treatment records pertaining to the Veteran before proceeding with adjudication of the Veteran's claim.

Finally, it appears that no examination regarding the etiology of the Veteran's seronegative rheumatoid arthritis has been provided.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The degree of proof necessary to obtain an examination is low.  Here, there is evidence of recurrent symptoms; evidence of exposure to asbestos, ionizing radiation and hazardous chemicals during service; the Veteran has testified that he has been informed by VA healthcare professionals that his symptoms may be related to such exposure; and there is no medical opinion regarding such connection between exposure and the current symptoms.  The requirements of McLendon appear to be satisfied.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he provide a specific and detailed written report of the event during which he and others were exposed to PCBs when an electrical transformer was dropped onboard the USS Thomas Jefferson.  The date of the incident, the compartment location and the names of witnesses should be provided.  The Veteran should also provide a description of any report or other notice he knows or has reason to suspect the Navy was provided regarding the incident, and describe whether private contractors were involved.  The Veteran shall also be informed that he may seek statements made by witnesses to the event or statements made by persons who knew at the time of the event of the Veteran's exposure to PCBs. 

The Veteran shall also be requested to provide a written statement regarding how he was exposed to refrigerant chemicals, the types of chemicals he was exposed to, and the approximate dates and locations where he was exposed.

Any responses from the Veteran shall be associated with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide a summary of the information to an appropriate U.S. Navy record keeping agency to determine whether records exist regarding the exposure of crewmen to hazardous material such as PCBs during the time period stated by the Veteran.  Any such response shall be associated with the Veteran's VA claims folder and the Veteran shall be informed pursuant to 38 C.F.R. § 3.159(e) (2010).

VBA shall request the Veteran's service personnel record from the National Personnel Records Center (NPRC) and include any such record obtained in the Veteran's VA claims folder.

3.  VBA shall ensure that all VA treatment records regarding the Veteran's treatment for seronegative rheumatoid arthritis are included in the Veteran's VA claims folder.

4.  Following completion of the foregoing, VBA shall provide the Veteran with a medical examination by a VA physician who is experienced in diagnosis of and treatment of seronegative rheumatoid arthritis.  The examiner shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide a diagnosis of any rheumatoid arthritis disorder manifested by the Veteran and provide an opinion regarding the etiology of any such disorder.  

Specifically, the examiner shall provide an opinion whether it is at least as likely as not that any rheumatoid arthritis disorder manifested by the Veteran was incurred during or aggravated by the Veteran's active duty military service, to include, but not limited to, exposure to asbestos, ionizing radiation or hazardous chemicals including PCB exposure.  

Reference to relevant medical literature or other research information shall be included in the examiner's rationale supporting the opinion.  If the examiner cannot provide the requested opinion without resort to mere speculation, the examiner shall specify why the opinion cannot be provided.

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

5.  Following the foregoing and after completion of any other development deemed necessary, VBA shall readjudicate the Veteran's claim for service connection for seronegative rheumatoid arthritis.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


